               Case 2:20-cv-01793-MJP Document 29 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          KEMPER HOLDINGS LLC,                              CASE NO. C20-1793 MJP

11                                  Plaintiff,                ORDER DENYING STIPULATED
                                                              MOTION TO FILE CORPORATE
12                  v.                                        DISCLOSURE STATEMENT
                                                              UNDER SEAL
13          AMERICAN INTERNATIONAL
            GROUP,
14
                                    Defendants.
15

16

17

18          This matter comes before the Court upon the Parties’ stipulated motion to allow Plaintiff,

19   Kemper Holdings, LLC, to file its Rule 7.1 Corporate Disclosure Statement under seal. (Dkt.

20   No. 20.) Having reviewed the Motion and the related record, the Court DENIES the Motion.

21          There is a strong presumption of public access to the court’s files.” LCR 5(g). “Unless a

22   particular court record is one ‘traditionally kept secret,’ a ‘strong presumption in favor of access’

23   is the starting point.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.

24   2006). In order to overcome this presumption, the party seeking to seal must make a


     ORDER DENYING STIPULATED MOTION TO FILE CORPORATE DISCLOSURE STATEMENT UNDER
     SEAL - 1
                 Case 2:20-cv-01793-MJP Document 29 Filed 12/23/20 Page 2 of 2




 1   “particularized showing,” under the “good cause” standard of Rule 26(c) “to warrant preserving

 2   the secrecy of sealed discovery material attached to non-dispositive motions.” Id. at 1180

 3   (internal citations omitted).

 4          Here, Plaintiff contends that the good cause standard is met because “[m]embers of

 5   Kemper not already made public have a legitimate concern that they will be subjected to

 6   unnecessary attention and annoyance if their identities are revealed publicly.” (Dkt. No. 20 at 3.)

 7   But Plaintiff has failed to identify any specific concern distinguishable from that of any other

 8   member of a limited liability company litigating in federal court. Further, Plaintiff’s proposal

 9   does not address the public’s right to evaluate whether conflicts exist. Plaintiff has therefore

10   failed to meet the “good cause” standard necessary to overcome the strong presumption in favor

11   of public access. The motion is DENIED; Plaintiff’s Corporate Disclosure Statement shall be

12   unsealed.

13

14          The clerk is ordered to provide copies of this order to all counsel.

15          Dated December 23, 2020.



                                                           A
16

17
                                                           Marsha J. Pechman
18                                                         United States Senior District Judge

19

20

21

22

23

24

     ORDER DENYING STIPULATED MOTION TO FILE CORPORATE DISCLOSURE STATEMENT UNDER
     SEAL - 2
